Third District Court of Appeal
                               State of Florida

                         Opinion filed December 23, 2015
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2446
                        Lower Tribunal No. 09-15874-C
                             ________________

                                 Frantz Deus,
                                    Appellant,

                                          vs.

                            The State of Florida,
                                       Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Stephen T. Millan, Judge.

      Frantz Deus, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and SALTER and LOGUE, JJ.

      SUAREZ, C.J.

      Defendant Frantz Deus appeals the denial of his Florida Procedure Rule

3.850 motion alleging ineffective assistance of counsel. We affirm that denial.
However, defendant also filed a Motion for Leave to Amend 3.850 Motion which

the record reflects was received by the clerk of the court on the same day as the

trial court’s ruling on the original motion. Defendant also filed a Motion for

Rehearing. Because the record is unclear as to whether the trial court considered

the Motion to Amend and because the record before this Court does not contain a

ruling on the Motion for Rehearing, we relinquish jurisdiction to the trial court for

a period of twenty (20) days for purposes of ruling on those motions.




                                         2